Citation Nr: 0815759	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for 
hypertension/fluctuations, to include as due  to an 
undiagnosed illness.

3.  Entitlement to service connection for lack of 
concentration with intellectual problems, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for psychotic disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS) with gastroesophageal reflux (GERD), to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a breathing 
disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disorder 
manifested by deficient motor skills, to include as due to an 
undiagnosed illness.

8.  Entitlement to service connection for hearing loss, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for tinnitus, to 
include as due to an undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain and 
stiffness, currently diagnosed as fibromyalgia, to include as 
due to an undiagnosed illness.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for memory loss, to 
include as due to an undiagnosed illness.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for dizziness and 
blackouts, to include as due to an undiagnosed illness.

13.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastrointestinal 
(GI) swelling, to include as due to an undiagnosed illness.

14.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include as due to an undiagnosed illness.

15.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

16.  Entitlement to a compensable rating for seborrheic 
dermatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1985, and from October 1986 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the above claims.  
Based on a private physician's diagnosis in September 2005, 
the Board has identified the claim for service connection for 
joint pain and stiffness as including entitlement to service 
connection for fibromyalgia.

It is observed that the claims of entitlement to service 
connection for memory loss, gastrointestinal swelling, PTSD, 
headache, dizziness/blackouts, and joint pain and stiffness 
were the subject of a previous final denial in July 1999.  As 
such, the Board is required to consider these claims on a new 
and material basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial).  While the Board has 
determined that new and material evidence has been submitted 
to reopen the claims for service connection for joint pain 
and stiffness, including fibromyalgia, memory loss, 
headaches, and dizziness and blackouts, it has determined 
that such claims must now be remanded for procedural 
considerations, explained more fully below.

Finally, the Board finds that recent evidence and statements 
from the veteran have raised the additional issue of 
entitlement to service connection for organic brain syndrome.  
This claim is referred to the RO for appropriate 
adjudication.

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for GI swelling and PTSD, and entitlement to 
service connection for psychosis, lack of concentration with 
intellectual problems, memory loss, headaches, and dizziness 
and blackouts, to include as secondary to undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
heart disability.  

2.  Hypertension/fluctuations have not been shown to be due 
to undiagnosed illness and are not causally linked to 
service.

3.  There is objective evidence of the medically unexplained 
chronic multisymptom illness of IBS with GERD 

4.  Chronic bronchitis has been causally linked to service by 
competent evidence.  

5.  The competent evidence does not demonstrate a disorder 
manifested by deficient motor skills.

6.  Hearing loss has not been shown to be due to undiagnosed 
illness and is not causally linked to service.

7.  Tinnitus has not been shown to be due to undiagnosed 
illness and is not causally linked to service.

8.  Claims for service connection for joint pain and 
stiffness, memory loss, dizziness and blackouts were denied 
in an unappealed July 1999 rating decision.  

9.  The evidence submitted since the July 1999 rating 
decision pertinent to the claims for service connection for 
joint pain and stiffness, memory loss, dizziness and 
blackouts, and headaches is not cumulative or redundant, does 
relate to an unestablished fact necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims.

10.  There is objective evidence of the medically unexplained 
chronic multisymptom illness of fibromyalgia. 

11.  The veteran did not report for an examination scheduled 
in connection with his claim for an increased rating for 
seborrheic dermatitis.


CONCLUSIONS OF LAW

1.  A heart disorder is not secondary to undiagnosed illness, 
was not otherwise incurred during active service, and may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).  

2.  Hypertension/fluctuations are not secondary to 
undiagnosed illness, were not otherwise incurred during 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  

3.  IBS with GERD was incurred in active service in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

4.  Chronic bronchitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

5.  A disorder manifested by deficient motor skills is not 
secondary to undiagnosed illness, was not otherwise incurred 
during active service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).  

6.  Hearing loss is not secondary to undiagnosed illness, was 
not otherwise incurred during active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).  

7.  Tinnitus is not secondary to undiagnosed illness and was 
not otherwise incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

8.  The July 1999 rating decision that denied service 
connection for joint pain and stiffness, memory loss, 
dizziness and blackouts, and headaches, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

9.  Evidence received since the July 1999 rating decision 
pertinent to the claims for service connection for joint pain 
and stiffness, memory loss, dizziness and blackouts, and 
headaches is new and material, and the claims are reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2007).

10.  Fibromyalgia was incurred in active service in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

11.  The veteran intentionally failed to report for an 
examination in connection for his claim for an increased 
rating for seborrheic dermatitis, and his claim must 
therefore be denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.655(b) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, February, April, and 
July 2003 letters advised the veteran of the evidence 
necessary to substantiate a claim for service connection, 
advised of his respective duties, and asked the veteran to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content of these notices 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claims were thereafter denied in a 
September 2003 rating decision and additional VCAA notice was 
provided in a letter, dated in January 2005.  The denial of 
the claims was thereafter continued in the July 2005 
statement of the case, and the December 2006 and July 2007 
supplemental statements of the case.  It does not appear that 
the veteran was sent a letter advising him of the bases for 
assigning ratings and effective dates.  However, since the 
Board has decided not to grant service connection for a heart 
disorder, hypertension/fluctuations, motor skills problems, 
hearing loss, and tinnitus, remand for such notice as to 
these claims is not required under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issue of whether new and material 
evidence has been received to reopen the previously denied 
claims, the Board calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, the notice letters previously discussed 
did not satisfy the requirements under Kent.  However, 
because the instant decision reopens the veteran's service 
connection claim, any deficiency with respect to notice 
regarding new and material evidence is moot.  However, this 
oversight is being rectified by the remand of the claims of 
entitlement to service connection for GI swelling and PTSD.  
Moreover, since the Board is reopening the claims for service 
connection for joint pain and stiffness, currently diagnosed 
as fibromyalgia, memory loss, dizziness and blackouts, and 
headaches, the failure to comply with Kent as to these claims 
cannot be considered prejudicial to the veteran.  

With respect to the veteran's increased rating claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that none of the VCAA notices complied 
with Vazques-Flores v. Peake, 22 Vet. App. 37 (2008) as to 
the veteran's claim for a compensable rating.  However, 
because the Board has determined that this claim is subject 
to denial as a matter of law due to his failure to report for 
an examination in connection with this claim, the Board finds 
that remand for further notice or an explanation as to why 
remand is not necessary is not warranted.  In any event, 
the July 2005 statement of the case set forth the diagnostic 
criteria for the disability at issue.  Thus, the veteran can 
be expected to understand what was needed to support his 
claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Regarding the duty to assist, service medical records are 
associated with the claims folder, as are post-service VA 
medical examination reports and VA and private treatment 
records.  Records associated with a disability determination 
by the Social Security Administration (SSA) are also of 
record.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  

The veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining additional medical opinions, such action 
is not found to be warranted in this case.  As discussed 
below, the veteran's service medical records are negative for 
any complaints or findings of a heart disorder, 
hypertension/fluctuations, motor skills problems, hearing 
loss, or tinnitus, and the veteran has expressed his 
unwillingness to report for additional VA examinations.  
Thus, further examination is not required pursuant to 
38 C.F.R. § 3.159(c)(4) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Joint Pain and 
Stiffness, Currently Diagnosed as Fibromyalgia, Memory Loss, 
Dizziness and Blackouts, and Headaches

The record reflects that the original claims of entitlement 
to service connection for joint pain and stiffness, memory 
loss, dizziness and blackouts, and headaches were denied in a 
July 1999 rating decision.  With respect to the joint pain 
and stiffness claim and the headache claim, the RO noted that 
there was no evidence of a compensably disabling condition.  
Regarding the dizziness and blackouts claim, it was 
determined that there was no objective medical evidence of a 
chronic undiagnosed illness involving such symptomatology.  

For the above reasons, the claims of entitlement to service 
connection for joint pain and stiffness, currently diagnosed 
as fibromyalgia, memory loss, dizziness and blackouts, and 
headaches were denied in July 1999.  The veteran was notified 
of his right to appeal that decision that same month.  He did 
not file a timely notice of disagreement with that rating 
decision and accordingly, the July 1999 rating decision 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the veteran's claims for 
service connection for joint pain and stiffness, currently 
diagnosed as fibromyalgia, memory loss, dizziness and 
blackouts, and headaches may only be reopened if new and 
material evidence is received.  

Based on the grounds stated for the denials in the July 1999 
rating decision, new and material evidence would consist of 
medical evidence showing a compensably disabling condition 
associated with joint pain/stiffness and headaches and 
medical evidence demonstrating a chronic undiagnosed illness 
or other disability associated with dizziness and blackouts 
and memory loss.

In this regard, additional evidence received since the July 
1999 rating decision includes additional statements from the 
veteran, lay witness statements, and additional VA and 
private examination and treatment records, dated since 
September 2002.

Most notably, the evidence includes an August 2003 VA 
neurological examination diagnosis that included an 
impression of migraine headaches, a September 2005 private 
medical diagnosis of fibromyalgia, and August 2004 private 
medical and April 2005 Social Security Administration (SSA) 
diagnoses of organic brain syndrome relating to various 
symptoms, including memory loss, dizziness and blackouts, and 
headaches.

The Board finds that the more recently received evidence of 
fibromyalgia and migraine headaches are probative as to the 
existence of disabling conditions associated with joint 
pain/stiffness and headaches, respectively, and that the 
recent diagnosis of organic brain syndrome based on symptoms 
of memory loss, dizziness and blackouts, and headaches is 
similarly probative with respect to the existence of chronic 
disability associated with these symptoms.  Thus, the Board 
finds that this evidence is not cumulative or redundant, does 
relate to an unestablished fact necessary to substantiate the 
claims, and raises a reasonable possibility of substantiating 
the claims.  Therefore, the Board concludes that the claims 
for service connection for joint pain and stiffness, 
currently diagnosed as fibromyalgia, memory loss, dizziness 
and blackouts, and headaches, to include as secondary to 
undiagnosed illness, are reopened.  38 C.F.R. § 3.156(a) 
(2007).


III.  Entitlement to Service Connection for a Heart Disorder, 
Hypertension/Fluctuations, IBS with GERD, a Breathing 
Disorder, a Disorder Manifested by Deficient Motor Skills, 
Hearing Loss, Tinnitus, and Joint Pain and Stiffness, 
Currently Diagnosed as Fibromyalgia

Background

Service medical records reflect that at the time of 
enlistment examination in June 1981, blood pressure was at 
134/66 and that the veteran had hearing thresholds of 10, 5, 
10, 10, and 10 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, on the right, and of 20, 10, 15, 10, 5, 
and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  The veteran denied having a 
history of hearing loss, shortness of breath, pain or 
pressure in the chest, heart trouble, high or low blood 
pressure, or stomach trouble, and objective evaluation at 
this time revealed normal findings.  

In January 1983, the veteran complained of bleeding with his 
bowel movements, and his blood pressure was 152/90.  The 
assessment was anal fissure.  In December 1983, the veteran 
was treated for possible frostbite of the face, and his pulse 
was noted to be at 120.  In July 1984, the veteran's blood 
pressure was 160/80.  Enlistment examination in August 1986 
revealed blood pressure of 110/78 and hearing thresholds of 
15, 5, 15, 10, and 25 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, on the right, and of 20, 5, 15, 20, 
and 5 decibels at 500, 1000, 2000, 3000, and 4000, 
respectively, on the left.  The veteran denied having a 
history of hearing loss, shortness of breath, pain or 
pressure in the chest, heart trouble, high or low blood 
pressure, or stomach trouble, and evaluation at this time of 
the ears, nose, sinuses, lungs and chest, heart, stomach and 
neurologic system revealed normal findings.  In November 
1986, the veteran's blood pressure was 150/80.  

Audiologic examination in February 1987 revealed hearing 
thresholds of 5, 5, 20, 20, and 20 decibels at 500, 1000, 
2000, 3000, and 4000, Hertz, respectively, on the right, and 
of 10, 0, 15, 15, and 10 decibels at 500, 1000, 2000, 3000, 
and 4000, respectively, on the left.  An X-ray from October 
1987 was obtained as a follow-up to the veteran's case of 
pneumonia in mid-March.  The X-ray revealed no significant 
abnormalities.  Audiological examination in October 1988 
revealed hearing thresholds of 10, 5, 25, 20, and 25 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, on 
the right, and of 15, 10, 20, 20, and 15 decibels at 500, 
1000, 2000, 3000, and 4000, respectively, on the left.  

In March 1989, blood pressure was 130/62 reclining, 142/80 
seated, and 134/90 standing.  Audiological examination in 
September 1989 revealed hearing thresholds of 10, 15, 25, 25, 
and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and of 10, 5, 20, 15, and 15 
decibels at 500, 1000, 2000, 3000, and 4000, respectively, on 
the left.  

Service medical records further reflect that in April 1990, 
the veteran's blood pressure was 130/86.  One day later, the 
veteran was treated for a fractured right patella and his 
blood pressure was 140/90.  In November 1991, the veteran's 
blood pressure was 117/74.  

Personnel records reflect that over the period of November 
1981 to February 1992, the veteran's military occupation was 
that of avionics communication systems repairman/specialist.

Following separation from active service, VA examination in 
May 1998 revealed complaints of multiple joint pain since his 
service in the Persian Gulf.  He also endorsed occasional 
heartburn but did not complain of vomiting, diarrhea, or 
constipation.  He further reported dyspnea with running but 
denied any treatment for respiratory problems in service.  
May 1998 chest X-rays were interpreted to reveal no evidence 
of active cardiopulmonary disease.  VA general medical 
examination in August 1998 revealed that the veteran 
complained of generalized muscle aching in the legs, knees, 
shoulders, arms, and hands.  The veteran also stated that had 
dyspnea with running.  He denied any history of asthma or 
respiratory medication.  August 1998 spirometry was within 
normal limits.  

In a January 2003 medical report, a private audiologist did 
not find the veteran's hearing to be within normal limits.  
Audiological examination revealed hearing thresholds of 5, 5, 
30, 50, and 40 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, on the right, and of 10, 5, 15, 20, and 
15 decibels at 500, 1000, 2000, 3000, and 4000, respectively, 
on the left.  

A lay witness statement from a 10-year acquaintance of the 
veteran was received in March 2003, and contains that the 
witness' recollections that the veteran was always 
complaining of body and joint aches.  

April 2003 VA spirometry was again found to be within normal 
limits.  

VA audiological examination in April 2003 revealed that the 
examiner did not review the claims folder in conjunction with 
this VA examination.  The veteran reported faint, ringing 
tinnitus bilaterally (more on the right) since 1991, and that 
occasionally, the ringing would become louder.  He also 
reported exposure to noise during military service from 
aircraft as he served in aircraft maintenance.  He also 
reported civilian noise exposure from driving a truck and 
factory employment.  Examination revealed hearing thresholds 
of 15, 10, 30, 45 and 30 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, on the right, and of 15, 10, 
20, 20, and 15 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, on the left.  Pure tone threshold 
averages were 31 on the right and 16 on the left, and word 
recognition scores were 96 on the right and 100 on the left.  
The diagnosis was right ear hearing was within normal limits 
through 1500 Hertz with a mild sensorineural hearing loss 
through the higher frequencies.  Hearing in the left ear was 
found to be within normal limits.

VA Gulf War guidelines examination in April 2003 revealed the 
veteran's complaint of motor skills problems.  Objectively, 
the examiner found no motor skills problems and the 
neurological examination was within normal limits.

VA heart examination in April 2003 revealed that the 
veteran's medical records were not available for review at 
the time of the examination.  The veteran denied treatment 
for hypertension during service, was not currently on any 
medication for it, and denied any history of heart disease.  
He did have an episode of pneumonia during service and stated 
that he had been bothered by various respiratory difficulties 
since that time.  Blood pressure readings at this time were 
178/92, 176/91, and 174/88.  There was no evidence of an 
enlarged heart.  The diagnosis included essential untreated 
hypertension and residuals of pneumonia with subsequent 
chronic bronchitis.  

A private treatment record reflects blood pressure readings 
in April 2003 of 150/100, 138/78, and 150/104.  An April 2003 
iridologist's findings included darkness around the heart and 
debris in the lungs.  She noted that iridology did not 
diagnose disease.  

Another lay witness statement was received in May 2003.  This 
witness claimed to have known the veteran since 1993, and to 
have observed him suffer from respiratory problems and 
complain about aches and pains.

VA treatment records dated in June 2003 reflect a past 
medical history that included hypertension and loose stools 
many times a day with maroon color.  

A VA treatment record from June 2003 reflects that the 
veteran's active problem list included hypertension and loose 
stool, with recommendations that the veteran undergo 
colonoscopy and continue his hypertensive medication with 
home monitoring.  At the end of the month, the assessment 
included hypertension and arthralgia.  

VA examination in August 2003 revealed that the examiner 
reviewed the veteran's claims folder in conjunction with the 
examination.  The veteran's complaints included joint pain 
and dyspnea with rapid walking.  He had not been told he had 
fibromyalgia.  Examination of the heart revealed no murmur 
and that it was not enlarged.  The final diagnosis included 
history of multiple joint pain, no disease found except for 
degenerative changes of the left ankle, fibromyalgia not 
found, IBS, episode of pneumonia in 1987 treated without 
residuals, and shortness of breath without evidence of heart 
disease or lung disease.  

VA neurological examination in August 2003 revealed that 
motor function was 5+/5+ and that sensory examination was 
intact to pinprick, vibration, and proprioception in all four 
extremities.  

National Guard enlistment examination in early November 2002 
revealed hearing thresholds of 5, 5, 25, 50, 35, and 25 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 10, 5, 15, 25, 15, and 35 
decibels at 500, 1000, 2000, 3000, 4000, and 6000, 
respectively, on the left.  The veteran denied having a 
history of hearing loss, shortness of breath, pain or 
pressure in the chest, heart trouble, high or low blood 
pressure, or stomach trouble, and evaluation at this time of 
the ears, nose, sinuses, lungs and chest, heart, abdomen and 
neurologic system revealed normal findings.  One day later, 
repeat audiological examination revealed hearing thresholds 
of 5, 0, 25, 50, 30, and 30 decibels at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively, on the right, and 
of 5, 5, 15, 15, 10, and 35 decibels at 500, 1000, 2000, 
3000, 4000, and 6000, respectively, on the left.  
Approximately two weeks later, audiological examination 
revealed hearing thresholds of 5, 0, 25, 45, 30, and 25 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 5, 0, 15, 10, 5, and 45 
decibels at 500, 1000, 2000, 3000, 4000, and 6000, 
respectively, on the left.

National Guard audiological examination in April 2004 
revealed hearing thresholds of 10, 0, 25, 50, 25, and 30 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, on the right, and of 15, 5, 20, 15, 15, and 25 
decibels at 500, 1000, 2000, 3000, 4000, and 6000, 
respectively, on the left.  National Guard records from 
September 2004 reflect that the veteran was reevaluated for 
his hypertension.  

A VA treatment record from December 2004 reflects an 
assessment that included GERD and hypertension.

VA audiological examination in June 2005 revealed that the 
examiner was able to review the claims folder in conjunction 
with this VA examination.  The examiner noted some mild left 
ear hearing loss at service entry at 6000 Hertz, and mild 
right ear hearing loss at 6000 Hertz in October 1988 and 
September 1989.  He also noted that mild left ear hearing 
loss was again noted at 6000 Hertz.  The veteran reported 
pre-service occupational exposure to loud noise.  He also had 
in-service exposure as an aircraft mechanic and post-service 
exposure in factories (chicken processing plants, shoe 
factories, machine shops, and foundries).  The veteran 
further noted some recreational exposure since service from 
operating chainsaws and power tools.  The veteran reported a 
constant ringing, possibly in both ears.  He stated that it 
varied in loudness, but was louder in the right ear.  He also 
reported that it has persisted since 1983 or 1984.  

Examination revealed hearing thresholds of 15, 10, 30, 45 and 
30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and of 5, 15, 20, 20, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
30 on the right and 18 on the left, and word recognition 
scores were 100 on the right and 96 on the left.  The 
diagnosis was right ear hearing was within normal limits 
through 1000 Hertz with a mild to moderate sensorineural 
hearing loss from 2000-6000, rising to normal limits at 8000.  
Hearing in the left ear was found to be within normal limits 
at 250-8000 Hertz, with the exception of a mild hearing loss 
at 6000 Hertz.

The examiner noted that the hearing thresholds for the left 
ear did not meet the criteria for disability under the VA 
regulations and had not changed significantly since the 
veteran's June 1981 entry physical.  As for the right ear, 
the examiner stated that it showed a slight 15 decibel 
decrease at 6000 Hertz from entry hearing evaluation to the 
most recent in-service evaluation in the claims folder dated 
in September 1989.  The hearing thresholds on the September 
1989 evaluation did not meet the criteria for disability 
under the VA regulations.  However, the examiner noted that 
there was no discharge evaluation and that he was unable to 
provide an opinion as to whether the veteran's right ear 
hearing loss was related to service without resorting to 
speculation.  

As for the veteran's tinnitus, the examiner concluded that 
with no mention of tinnitus in service medical records, 
conflicting information from the veteran on the onset and 
etiology of his reported tinnitus (in April 2003 he stated it 
began in 1991, and now, 1983 or 1984), and a history of noise 
exposure prior to and since service, it was unlikely that the 
veteran's reported tinnitus was related to his noise exposure 
while in service.

A September 2005 private medical report reflects that the 
veteran complained of pain in the hips, shoulders, neck, and 
elbows.  Blood pressure was noted to be 164/100.  
Musculoskeletal examination revealed a positive count in the 
pelvic and shoulder girdles and axial skeleton.  The 
impression included fibromyalgia based on findings of diffuse 
aches and pains, a positive point count, cold intolerance, 
sleep disturbance, migraine headaches, and intermittent 
abdominal symptoms, possibly IBS.  

The veteran separated from the National Guard, effective 
September 30, 2005.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2007); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Turning first to the claims for service connection for a 
joint pain and stiffness, currently diagnosed as 
fibromyalgia, a breathing disorder, and IBS with GERD, 
the record reflects the August 2003 VA digestive examiner's 
diagnosis that included IBS and other diagnoses of this 
condition and GERD, without an opinion on its etiology.  
Thus, the Board finds that the requirement of a current 
disability has been met with respect to the veteran's claim 
for service connection for IBS with GERD, and further finds 
that the evidence demonstrates that these diagnoses represent 
a medically unexplained multisymptom illness defined by a 
cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i)(B) 
(2007).  However, a grant of service connection based on 
undiagnosed illness is only warranted where the disorder is 
compensably disabling.  

GERD is evaluated pursuant to Diagnostic Code 7346, for 
hiatal hernia.  That code section affords a 10 percent 
evaluation where the evidence demonstrates two or more 
symptoms for the 30 percent evaluation, of lesser severity.  
The symptoms associated with a 30 percent rating include 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

Additionally, Diagnostic Code 7319, concerning irritable 
colon syndrome, affords a 10 percent evaluation for moderate 
symptoms, with frequent episodes of bowel disturbance with 
abdominal distress.  

Resolving any reasonable doubt in the veteran's favor, it is 
determined that the medical evidence, as previously detailed, 
is consistent with a 10 percent evaluation under Diagnostic 
Code 7319 for at least some portion of the period in 
question.  Therefore, the claim of service connection for IBS 
with GERD is granted as a medically unexplained multisymptom 
illness.   

Similarly, while the August 2003 VA examiner did not find 
fibromyalgia, a subsequent private physician concluded in a 
private medical report, dated in September 2005, that the 
veteran had fibromyalgia based on his findings of diffuse 
aches and pains, a positive point count, cold intolerance, 
sleep disturbance, migraine headaches, and intermittent 
abdominal symptoms, possibly IBS, again without offering any 
etiology for this condition.  The Board further notes that 
the August 2003 VA examiner did not offer an explanation as 
to why he did not believe the veteran had fibromyalgia, 
whereas the private physician did provide supporting 
findings.  Therefore, the private medical report should 
therefore be accorded more probative value than the VA 
opinion.  Thus, the Board will afford the veteran the benefit 
of the doubt, and find that the requirement of a current 
disability has been met with respect to the veteran's claim 
for service connection for fibromyalgia, and that the 
evidence therefore also supports the grant of service 
connection for fibromyalgia as a medically unexplained 
multisymptom illness defined by a cluster of signs or 
symptoms.  38 C.F.R. § 3.317(a)(2)(i)(B) (2007).  Moreover, 
the requirement that fibromyalgia be compensably disabling 
has also been met, as the September 2005 private record 
indicates regular use of Darvocet, a painkiller.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007). 

With respect to the veteran's claim for service connection 
for a breathing disorder, the April 2003 VA heart examiner 
noted that the veteran had an episode of pneumonia in service 
and stated he had been bothered by various respiratory 
difficulties since that time.  He provided a diagnosis that 
included residuals of pneumonia with subsequent chronic 
bronchitis.  Thus, as the veteran's breathing disorder has 
been associated with a known diagnosis of chronic bronchitis, 
with a clear etiology, the veteran is precluded from a grant 
of service connection on the basis of an undiagnosed illness.  
38 C.F.R. § 3.317(a)(1)(ii) (2007).  However, the Board does 
find that a grant of service connection on a direct basis, is 
appropriate.  
Again, treatment for pneumonia was clearly shown in service.  
Moreover, as just noted above, the current diagnosis of 
chronic bronchitis has been linked by competent medical 
opinion to the veteran's bout of pneumonia during service.  

In reaching the above conclusion, the Board does acknowledge 
that upon VA examination in April 2003, the same examiner did 
not find any residual of the veteran's in-service pneumonia 
or lung disease.   He did not offer an explanation as to why 
he changed his opinion.  However, the Board finds that the 
evidence is at least in equipoise regarding whether the 
current breathing disorder is causally related to the 
veteran's pneumonia treated during active service.  Thus, the 
Board must afford the veteran the benefit of the doubt on 
this question.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds that service connection for chronic bronchitis is 
warranted, not as secondary to undiagnosed illness, but as 
directly related to active service.  Moreover, this finding 
is supported by various lay statements of record attesting to 
the veteran's continuous respiratory symptomatology since 
active service.

Turning next to the claims for service connection for a heart 
disorder, a disorder manifested by deficient motor skills, 
and left ear hearing loss, the pertinent evidence of record, 
as detailed previously, does not reflect any evidence of 
current disability.  Accordingly, these claims must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Furthermore, in reaching this conclusion, 
the Board recognizes that the veteran is capable of stating 
that he has suffered from certain symptoms since service.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has 
not been shown to have training or other expertise that would 
enable him to diagnose a heart disorder, neurological 
disability manifested by motor skills problems, or left ear 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to 38 C.F.R. § 3.317, the Board also finds that 
the record does not demonstrate the type of chronicity with 
respect to the treatment or complaints of a heart disorder or 
neurologic disability associated with motor skills problems 
since service, or a compensable level of disability, to 
establish compliance with the required showing of objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period.

In this regard, the reports of a heart disorder and motor 
skills problems have not been objectively supported by 
examination other than as possibly related to the veteran's 
recently diagnosed organic brain syndrome, and whether the 
veteran's statements are sufficient to confirm "objectively" 
a "sign" of a cardiovascular or neurologic disability is, in 
the Board's view, a highly dubious proposition.  However, 
even assuming that the regulation contemplates the grant of 
service connection on such lay evidence, without competent 
medical evidence to confirm objectively a heart disorder or 
neurologic disorder manifested by motor skills problems, the 
lay evidence alone does not demonstrate manifestation of 
compensable degree.

There is also no evidence that persuasively shows the veteran 
has a heart disorder or neurologic disorder associated with 
motor skills problems that causes material impairment in the 
industrial setting.  Since a heart and neurologic disability 
was not present in service and certainly is not shown to a 
compensable degree post service, there is simply no current 
disability to connect to the veteran's active military 
service.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for a 
heart disability, motor skills problems, and left ear hearing 
loss.  

Regarding the claims of entitlement to service connection for 
hypertension/fluctuations, right ear hearing loss, and 
tinnitus, the Board initially finds that there is evidence of 
current disability as to both hypertension and right ear 
hearing loss, and that due to the subjective nature of 
tinnitus, the Board will afford the veteran the benefit of 
the doubt and conclude that he currently suffers from this 
disability.  However, as all of these conditions are known 
diagnoses, with understood etiology, the provisions of 
38 C.F.R. § 3.317 do not enable a grant of service 
connection.  Therefore, the record must therefore 
additionally reflect medical evidence linking the veteran's 
current hypertension/fluctuations, right ear hearing loss, 
and/or tinnitus to service, or a period of one year following 
service.  

In this regard, although the veteran had several elevated 
blood pressure readings during service, there was no 
diagnosis of hypertension, and the elevated readings 
generally correlate with injury or acute disease.  There are 
also no complaints of high blood pressure, tinnitus, or 
hearing loss during or within one year of service and no 
diagnosis of relevant disability during service.  Evaluation 
of relevant systems during service also did not reflect any 
relevant findings.  Thereafter, the first documented 
diagnoses were essential hypertension and tinnitus in April 
2003, and mild right ear hearing loss in January 2003, 
without any indication of continuous treatment or complaints 
between 1993 and 2003.  The record also contains the medical 
opinion of the June 2005 VA audiological examiner who 
concluded that with no mention of tinnitus in service medical 
records, conflicting information from the veteran on the 
onset and etiology of his reported tinnitus (in April of 2003 
he stated it began in 1991, and in June 2005, 1983 or 1984), 
and a history of noise exposure prior to and since service, 
it was unlikely that the veteran's reported tinnitus was 
related to his noise exposure while in service.  There is 
also no opinion that refutes the medical opinion of the June 
2005 VA audiological examiner.

Moreover, to the extent the veteran and his witness 
statements may demonstrate continuity of symptomatology, the 
veteran has not been shown to be credible in this regard due 
to his differing accounts with respect to the onset of his 
tinnitus.  Furthermore, it is again noted that the first 
post-service documentation of treatment for the disorders in 
question occurred at least 10 years after his discharge from 
active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Overall, then, the lack of documented 
treatment for several years following separation from service 
is found to be more persuasive than the veteran's and other 
layperson's recollections of his symptoms in the distant 
past.  

In sum, in weighing the veteran's statements and those of his 
witnesses with that of the contemporaneous medical evidence 
demonstrating no evidence of tinnitus during service or after 
service until April 2003, some elevated blood pressure 
readings during service but no documented diagnosis 
thereafter until April 2003, and some evidence of hearing 
loss during service on the right in 1989 pursuant to Hensley 
v. Brown, 5 Vet. App. 155 (1993), but otherwise no evidence 
of right ear hearing disability during service or thereafter 
until January 2003, the Board finds the latter to be far more 
probative, credible, and persuasive, and that the evidence is 
therefore against the claims.  

The Board would like to further point out that additional 
relevant evidence that may have supported the claims is not 
available due to the veteran's recent unwillingness to report 
for further examination.  Thus, with respect to the original 
claims for service connection for a heart disorder, motor 
skills problems, hypertension/fluctuations, hearing loss, and 
tinnitus, the Board is required to adjudicate the claims on 
the basis of the evidence currently of record.  38 C.F.R. 
§ 3.655(b) (2007).  Unfortunately, for the reasons stated 
above, the Board finds that a preponderance of the evidence 
is against each claim.  


IV.  Entitlement to a Compensable Rating for Seborrheic 
Dermatitis

Turning finally to the veteran's claim for a compensable 
rating for service-connected seborrheic dermatitis, the 
record reflects that the veteran was duly notified of a 
January 2007 examination scheduled in connection with this 
claim, and that while he arrived at the scheduled time, he 
then intentionally refused to report.  His spouse then 
indicated that he did not want an examination.  A memorandum 
in the claims folder, dated in March 2007, reflects that in a 
follow-up call from VA, although the veteran was informed 
about the importance of the VA examination, he stated that he 
would not show up for an examination even if he were 
scheduled again.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2007).  

In a letter dated in January 2005, the veteran was advised 
that a VA examination may be scheduled in his claim and that 
if he failed to report for this examination, "a decision on 
your claim may be made based upon the evidence available and 
could have an adverse effect upon your claim, including 
possible denial."

Thereafter, as was noted above, while the veteran was 
properly scheduled for a January 2007 VA examination in 
conjunction with his claim for increased rating for 
seborrheic dermatitis, he intentionally refused to report for 
the scheduled examination, subsequently indicating his 
unwillingness to participate in any further examination.

The Board further notes that in the July 2007 supplemental 
statement of the case, the veteran was provided with the 
verbatim provisions of 38 C.F.R. § 3.655(b), noted above.

Consequently, the Board finds no alternative but to deny this 
claim as a matter of law pursuant to 38 C.F.R. § 3.655(b) as 
a result of the veteran's failure to report for an 
examination scheduled in conjunction with his claim for an 
increased rating.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for joint pain and 
stiffness, currently diagnosed as fibromyalgia, is reopened, 
and to this extent, the claim is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for memory loss is 
reopened, and to this extent, the claim is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for dizziness and blackouts 
is reopened, and to this extent, the claim is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened, 
and to this extent, the claim is granted.  

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for 
hypertension/fluctuations is denied.  

Entitlement to service connection for IBS with GERD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for chronic bronchitis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for a disorder manifested 
by deficient motor skills is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for fibromyalgia is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to a compensable rating for seborrheic dermatitis 
is denied.  


REMAND

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for GI swelling and PTSD, the veteran has been 
advised of what generally qualifies as new and material 
evidence.  However, he has not been notified of the evidence 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This should be accomplished on remand.

Since the Board determined that new and material evidence had 
been submitted to reopen the claims for service connection 
for memory loss, dizziness and blackouts, and headaches, the 
Board found that the lack of compliance with Kent could not 
be considered prejudicial to the veteran as to these claims.  
However, as a result of the Board's determination that the 
record raises the issue of entitlement to service connection 
for organic brain syndrome, which has not yet been 
adjudicated, the Board finds that it must forego any decision 
with respect to these claims and the claims for service 
connection for psychosis and lack of concentration with 
intellectual problems pending the adjudication of the 
inferred claim for service connection for organic brain 
syndrome.  More specifically, the development and 
adjudication of this newly-raised claim could potentially 
have an impact on these particular claims, as the record 
reflects that relevant symptoms have been variously 
associated with both organic and psychiatric diagnoses.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, in 
the interests of due process, the Board will refrain from 
adjudication of the claims for service connection for 
psychosis, lack of concentration with intellectual problems, 
memory loss, dizziness and blackouts, and headaches pending 
the RO's adjudication of the claim for service connection for 
organic brain syndrome. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claims for service connection for GI 
swelling, and PTSD; (2) that VA will 
seek to obtain; and (3) that he is 
expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that 
pertains to the claims.  This notice 
should include an explanation of the 
basis for the previous denial in July 
1999 and what the evidence must show in 
order to reopen these particular 
claims.  A copy of the notification 
should be placed in the claims folder.

2.  Readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen the claims for service 
connection for GI swelling and PTSD, and 
the issues of entitlement to service 
connection for psychosis, lack of 
concentration with intellectual problems, 
memory loss, dizziness and blackouts, and 
headaches, in conjunction with the newly 
raised claim of entitlement to service 
connection for organic brain syndrome.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


